DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on November 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-slip” in claims 2 and 8 is a relative term which renders the claim indefinite. The term “high-slip” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is the lowest degree of slip of a layer that would still be considered to be “high-slip”, so it is not clear what scope of materials fall within the recitation “high-slip food contact layer”.

In regard to claims 3 and 9, it is not clear how all layers of the multilayer laminate would be aluminum layers. For example, it is not clear how a “binding layer” that is of aluminum would bind aluminum layers together. It would appear that at least one polymeric layer would be required in a multilayer packaging material. Please clarify whether or not it is intended that all of the layers of the packaging multilayer film are aluminum layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0002755) in view of Kinigakis et al. (US 2011/0143133) and in further of view of Rubin (US 2016/0100604).

In regard to claim 5, Kim et al. teach a flexible, generally flat sachet (see, for example, abstract and paragraph 0030 and Fig. 1B) for containing a serving of solid, liquid or semi-liquid confections (paragraph 0028), comprising: a first sheet of a predetermined geometric shape sealed to a second identically-shaped sheet (see, for example, paragraph 0030) to yield a deformable fluid-tight sachet (see, for example, paragraph 0028) defining an internal volume and an outer edge separating the internal volume from an external environment. Nip 150 corresponds to the claimed first tear notch through the outer edge (paragraph 0030 and Fig. 1B).

Kim et al. do not teach explicitly teach that the two sheets that are sealed together to form the pouch/sachet are multilayered sheets, or that specifically an untempered chocolate serving is contained within the internal volume.

Kinigakis et al., however, disclose a multilayered (see, for example, paragraph 0044) pouch (see, for example, Fig. 2A and 7) for a variety of food items including solid and liquids, including confections, where the layers may include an inner sealant layer and a metal foil layer (paragraphs 0022 and 0043). Since Kinigakis et al. establish that it is known to use multilayered laminate as the material of a pouch / sachet for packaging food items, it would have been obvious to one of ordinary skill in the art to have used a multilayer laminate such as any of the variety of laminates taught by Kinigakis et al. as the material of the two sheets of Kim et al., in order to achieve a variety of benefits from the laminate such as a strong seal via use of the inner sealing material and gas and water vapor barrier properties from the metal foil of Kinigakis et al. to protect the food items stored in the pouch from fast spoilage.

While Kim et al. disclose confections, and Kinigakis et al. disclose confections such as chocolate, neither Kim et al. nor Kinigakis et al. disclose untampered chocolate as the confection being stored in the package.

Rubin, however, discloses a pouch (Fig. 9A, 9B, 10A, 10B) where untempered (molten) chocolate is stored in the pouch, where the untempered chocolate may be stored until it is immediately served to the consumer (see, for example 0014), since untempered chocolate results in a more immediate and flavorful experience to the taster when compared to tempered chocolate (paragraph 0010). The pouch (Fig. 9A, 9B, 10A, 10B) is specifically designed to store and keep fresh the untampered chocolate so that the taster has the superior tasting experience over tempered chocolate (see, for example, paragraphs 0010 and 0014), through the inclusion of layers such as a foil barrier layer (see, for example, paragraph 0093).  Since Rubin establish that it is known to store untampered chocolate in a pouch in order to store, keep fresh and ultimately dispense the untampered chocolate to the taster, it would have been obvious to one of ordinary skill in the art to have stored untampered chocolate in the multilayered pouch including a metal foil barrier layer taught by Kim et al. and Kinigakis et al.

	In regard to claim 6, a second tear notch of Kim et al. is located on the other side of pouch from the first tear notch (Fig. 1B of Kim et al.). Examiner notes that the “edge” as claimed is interpreted to be the perimeter of the pouch, not just one side of the pouch. The pouch of Kim et al. also includes a weakened tear strip that extends between the two notches (see Fig. 8B and paragraph 0050).

In regard to claim 7, the geometric shape of the sheets of Kim et al. is a rectangle (Fig. 1B).

In regard to claim 8, Kim et al., Kinigakis et al. and Rubin teach the pouch as discussed above in regard to claim 5.

Kinigakis et al. teach that the laminate of the pouch includes a high slip innermost layer which aids in moving the laminate through the packaging machinery (paragraph 0058), a metal foil barrier layer, adhesive (binding) layer/s, and an outer (surface) layer (paragraph 0043-0046 and 0058). Examiner additionally notes, as stated above in regard to claim 5, that Rubin teach the inclusion of layers such as a foil barrier layer in the pouch to preserve the untampered chocolate (see, for example, paragraph 0093). Since Kinigakis et al. establish that all layers are suitable layers, and since Rubin teach the inclusion of a foil barrier layer in the pouch to preserve the untampered chocolate, it would have been obvious to one of ordinary skill in the art to have formed the multilayered pouch taught by Kim et al., Kinigakis et al. and Rubin such that it has a layer structure of an outer surface layer and an innermost sealant layer and, between the innermost and outer layers, at least one adhesive layer and a metal foil barrier layer for vapor barrier properties, as taught by Kinigakis et al. and Rubin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0002755) in view of Kinigakis et al. (US 2011/0143133) and in further of view of Rubin (US 2016/0100604) and in further of view of Kashiba et al. (USPN 6,391,407).

Kim et al., Kinigakis et al. and Rubin teach the pouch as discussed above in regard to claim 5.

Kinigakis et al. teach that polyethylene terephthalate (PET, a polyester) is suitable as one of the layers (paragraph 0043). While the outer layer is not singled out, PET is disclosed as a suitable material for one of the layers, and it is reasonable to conclude that this teaching of PET includes the outer layer, in particular because PET is not identified as a material for any of the other layers. Kinigakis et al. teach that EVA and LLDPE are suitable materials for the inner sealant layer (paragraph 0044). 
	
Kim et al., Kinigakis et al. and Rubin do not explicitly teach that the adhesive layer is one of the claimed materials, or that the metal barrier foil is one of the claimed materials.

Kashiba et al., however, disclose a pouch of a multilayer laminate, where the pouch is used to store solids or liquids, including chocolate (col. 11, lines 40-61) that includes a metal foil barrier layer that may be aluminum (col. 9, lines 13-25), and an adhesive, where low density polyethylene is disclosed as a suitable material for the adhesive (col. 10, lines 3-20). Since all of the materials addressed above are disclosed as suitable materials for the respective layers either by Kinigakis et al. or Kashiba et al. as discussed above, it would have been obvious to one of ordinary skill in the art to have used the respective materials identified above for the respective layers of the multilayered pouch taught by Kim et al., Kinigakis et al. and Rubin.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0002755) in view of Kinigakis et al. (US 2011/0143133) and in further view of Rubin (US 2016/0100604), and in further view of Kleyner (USPN 9,221,584).
Kim et al., Kinigakis et al. and Rubin teach the pouch as discussed above in regard to claim 5.

The pouch of Kim et al. includes a weakened tear strip that extends between the two notches (nips 150) (see Fig. 8B and paragraph 0050).

Kim et al., Kinigakis et al. and Rubin do not teach a tear strip extending between the second side and the bottom end.

Kleyner, however, teach a bag having a tear strip extending between a side of the bag and the bottom end (perforations 302, Fig. 3, col. 3, lines 15-23). The tear strip 302 allows the user to empty the contents of the lower compartment (col. 3, lines 15-23). Since Kleyner establish the weakened diagonal tear line 302 as a way to empty contents from the bottom of the bag, it would have been obvious to one of ordinary skill in the art to have included the weakened diagonal tear line 302 at the bottom of the pouch taught by Kim et al., Kinigakis et al. and Rubin as an alternative way of dispensing the contents. Examiner notes that, while the situation in Kleyner is not the same as the pouch taught by Kim et al., Kinigakis et al. and Rubin because there is no separate second compartment in the pouch taught by Kim et al., Kinigakis et al. and Rubin, Kleyner does nonetheless establish a weakened tear line extending from a side of the bag to the bottom end (therefore a diagonal weakened tear line) as an alternative way to empty contents of a container.

In regard to claim 2, Kim et al., Kinigakis et al., Rubin and Kleyner teach the pouch as discussed above in regard to claims 1 and 5. Actuating the diagonal weakened tear strip would result in the contents being dispensed through a corner spout.

Kinigakis et al. teach that the laminate of the pouch includes a high slip innermost layer which aids in moving the laminate through the packaging machinery (paragraph 0058), a metal foil barrier layer, adhesive (binding) layer/s, and an outer (surface) layer (paragraph 0043-0046 and 0058). Examiner additionally notes, as stated above in regard to claim 5, that Rubin teach the inclusion of layers such as a foil barrier layer in the pouch to preserve the untampered chocolate (see, for example, paragraph 0093). Since Kinigakis et al. establish that all layers are suitable layers, and since Rubin teach the inclusion of a foil barrier layer in the pouch to preserve the untampered chocolate, it would have been obvious to one of ordinary skill in the art to have formed the multilayered pouch taught by Kim et al., Kinigakis et al., Rubin and Kleyner such that it has a layer structure of an outer surface layer and an innermost sealant layer and, between the innermost and outer layers, at least one adhesive layer and a metal foil barrier layer for vapor barrier properties, as taught by Kinigakis et al. and Rubin.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0002755) in view of Kinigakis et al. (US 2011/0143133) and in further view of Rubin (US 2016/0100604), and in further view of Kleyner (USPN 9,221,584), and in further of view of Kashiba et al. (USPN 6,391,407).
Kim et al., Kinigakis et al., Rubin and Kleyner teach the pouch as discussed above in regard to claims 1, 2 and 5.

Kinigakis et al. teach that polyethylene terephthalate (PET, a polyester) is suitable as one of the layers (paragraph 0043). While the outer layer is not singled out, PET is disclosed as a suitable material for one of the layers, and it is reasonable to conclude that this teaching of PET includes the outer layer, in particular because PET is not identified as a material for any of the other layers. Kinigakis et al. teach that EVA and LLDPE are suitable materials for the inner sealant layer (paragraph 0044). 
	
Kim et al., Kinigakis et al., Rubin and Kleyner do not explicitly teach that the adhesive layer is one of the claimed materials, or that the metal barrier foil is one of the claimed materials.

Kashiba et al., however, disclose a pouch of a multilayer laminate, where the pouch is used to store solids or liquids, including chocolate (col. 11, lines 40-61) that includes a metal foil barrier layer that may be aluminum (col. 9, lines 13-25), and an adhesive, where low density polyethylene is disclosed as a suitable material for the adhesive (col. 10, lines 3-20). Since all of the materials addressed above are disclosed as suitable materials for the respective layers either by Kinigakis et al. or Kashiba et al. as discussed above, it would have been obvious to one of ordinary skill in the art to have used the respective materials identified above for the respective layers of the multilayered pouch taught by Kim et al., Kinigakis et al., Rubin and Kleyner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788